Citation Nr: 1550087	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  13-18 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for cold injury residuals of the right lower extremity.

2.  Entitlement to a disability rating in excess of 30 percent for cold injury residuals of the left lower extremity, to include consideration of a separate rating for neuropathy of the left lower extremity.  

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to November 1979, and from February 1991 to April 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefit on appeal.  In August 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In a May 2014 rating decision, the RO awarded a separate, 10 percent rating for peripheral neuropathy of the right lower extremity.  This separate rating is specifically addressed in the note to Diagnostic Code 7122, which directs separate ratings are to be assigned for any peripheral neuropathy associated with the cold injury residuals.  While this particular grant was not discussed at the August 2015 hearing, the related symptoms were discussed in detail.  Thus, the Board finds that the increased rating claim for peripheral neuropathy of the right lower extremity is part and parcel to the cold injury residuals and will addressed in the decision below.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

FINDINGS OF FACT

1.  The 30 percent rating currently in effect is the maximum schedular rating for service-connected frostbite of each foot with residual pain, heaviness, numbness, tripping, and stumbling. 
 
2.  The evidence of record does not show that the Veteran's service-connected frostbite of the bilateral feet with residual pain and cold intolerance is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

3.  The Veteran's service-connected right foot peroneal nerve neuropathy was manifested by moderate incomplete paralysis; and not by severe incomplete paralysis, complete paralysis characterized by weakened eversion of the foot, complete loss of dorsal flexion of the foot or loss of abduction and weakened adduction of the foot, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, or neuralgia characterized by a dull and intermittent pain.

4.  The Veteran does not have moderate incomplete paralysis of the left peroneal nerve to warrant a separate, compensable rating.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for cold injury residuals of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2015).  

2.  The criteria for a rating in excess of 30 percent for cold injury residuals of the left lower extremity have not been met, nor has the Veteran shown compensable neuropathy of the left lower extremity to warrant a separate compensable rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2015).  

3.  The criteria for an initial rating in excess of 10 percent for right foot peroneal neuropathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in December 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  This letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran appropriate VA examinations most recently in June 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination report also discussed the functional impact of the Veteran's disabilities.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the June 2014 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Veteran contends that his cold injury residuals in the bilateral feet warrant ratings in excess of 30 percent each.  

By way of background, service connection for cold injury residuals of the bilateral feet was granted in an October 1999 rating decision.  The RO assigned a 30 percent rating for each foot, effective in August 1999.  He filed his current request for increase in October 2011 and specifically requested consideration of neuropathy of the bilateral feet.  

Under Diagnostic Code 7122 for cold injury residuals, a maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis).

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.  In the present case, the record does not reflect that the Veteran's cold weather residuals include amputation of any fingers or toes, complications of squamous cell carcinoma, Raynaud's phenomenon, or muscle atrophy. 

Note (2) to Diagnostic Code 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25 , 4.26.

The Veteran's right foot neuropathy is rated under Diagnostic Code 8522, for paralysis of the superficial peroneal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8522.  A noncompensable rating is warranted for mild incomplete paralysis of the superficial peroneal nerve.  A 10 percent rating is warranted for moderate incomplete paralysis of the superficial peroneal nerve.  A 20 percent rating is warranted for severe incomplete paralysis of the superficial peroneal nerve.  A 30 percent rating is warranted for complete paralysis of the superficial peroneal nerve with weakened eversion of the foot. 

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  Thus, neuritis, depending on its severity, can be assigned a 20 percent rating as listed for moderate incomplete paralysis or a 30 percent rating based on severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8622. Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Thus, neuralgia can be assigned a maximum disability rating of 20 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8722.

In a May 2011 nerve conduction velocity (NCV) testing, his right, peroneal motor nerve showed decreased conduction velocity.  All other nerves tested were normal.  

In November 2011, the Veteran sought VA treatment for complaints in the bilateral feet.  He described it as a pulling feeling in his toes.  Neurological examination was unremarkable and pedal pulses were normal.  The assessment was bilateral neuropathy.  

In a January 2012 VA examination report, the examiner opined that the Veteran's neuropathy of the bilateral feet was at least as likely as not related to his cold injuries of the bilateral feet.  The examiner specifically referenced the May 2011 NCV testing showing neuropathy of the right peroneal nerve.  He went on to state "[a]lthough no NCV findings were noted on the left, given the history of cold exposure, the chronicity of symptoms and continuity of care, the presence of neuropathy on the left is likely as well."

During the January 2012 VA cold injury examination, the Veteran reported a history of arthralgias, numbness, and hyperhidrosis of the bilateral feet.  Additionally, he had degenerative joint disease in the feet.  The examiner opined that the Veteran's cold injury residuals of the bilateral feet did not impact his ability to work, but the Veteran reported taking an early retirement due to his stumbling.  This examiner noted that "the nerve conduction study obtained prior to this exam revealed no evidence of neuropathy in the left leg or foot, negating the contention of bilateral neuropathy.  Further, the type of nerve involvement found in the right leg was consistent with an abnormality of the common peroneal nerve, too proximal to be caused by frostbite [sic].  Podiatry even referred to this as consistent with diabetic neuropathy, using the term "dpn" in there notes after the study was obtained"  After review of the claims file, and interview and examination of the Veteran, the examiner opined that the claimed neuropathy of the bilateral feet is less likely than not related to his cold injury residuals.  

In an April 2013 statement from the Veteran, he reported that his legs feel heavy, tight, they fall asleep, and are numb.  He is not diabetic and states that the January 2012 VA examiner contradicted himself in his findings.  He referred to treatment records that show mild numbness in the left lower extremity.  The Veteran argues that he should be separately service-connected for neuropathy of the bilateral lower extremities.  He reported that his cold injury residuals cause him to stumble, lose balance, loss of propulsion, and tripping.  

In July 2013, the Veteran's wife submitted a statement indicating that the Veteran's lower extremity problems have worsened over the past 3 years.  She stated he has numbness, his legs fall asleep, and he trips when walking.  

The Veteran was afforded another VA examination in October 2013, during which he reported numbness, tripping, and pain in the bilateral lower extremities.  The Veteran had mild parethesias in the bilateral lower extremities, mild numbness in the left lower extremity, and moderate numbness in the right lower extremity.  Physical examination revealed no muscle atrophy in either lower extremity, but he had limitation of motion in his right ankle.  Reflexes were normal, but he had decreased sensation to light touch in the bilateral lower leg/ankles.  The examiner found no nerve abnormalities in the bilateral lower extremities.  The examiner opined that the Veteran's cold injury residuals, including neuropathy, cause no functional impairments that would impact his ability to maintain substantially gainful sedentary employment.  The examiner opined that the "decreased ROM of left lower extremity is likely due to pain and swelling from his recent fall injury and not related to peripheral neuropathy as related to his recent walk/run physical activities before knee injury."

The Veteran was most recently afforded a VA examination of the bilateral lower extremities in June 2014.  The Veteran reported tightness and heaviness in both legs, and he stumbles while walking.  These symptoms have been present for at least the last 2.5 years.  The Veteran endorsed numbness and locally impaired sensation in the bilateral feet.  The examiner noted moderate, intermittent pain and mild numbness in the bilateral lower extremities.  Strength testing, reflexes, and sensory testing were all within normal limits in both lower extremities.  Nerve testing in the lower extremities, including the peroneal nerves was within normal limits.  The examiner indicated that the Veteran's nerve studies from 2011 only show a clinical abnormality in the right lower extremity, and the left lower extremity was normal.  Finally, the examiner opined that the Veteran's cold injury residuals do not impact his ability to work.  

Upon careful review of the evidence of record, the Board finds that ratings in excess of 30 percent for cold injury residuals of each foot are not warranted.  The Board also finds that a separate rating for left foot neuropathy and an initial rating in excess of 10 percent for neuropathy of the right foot are also not warranted.  

First, the Veteran has been assigned the maximum rating allowed under Diagnostic Code 7122 for each lower extremity.  Other than the neuropathy of the right foot discussed below, the Veteran has not identified any other rating criteria that would provide a higher rating or an additional rating for his cold injury residuals in the bilateral lower extremities.  The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2015) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.

Accordingly, a 30 percent rating is clearly the maximum rating assignable for the Veteran's frostbite of the bilateral feet with residual pain, numbness, and stumbling.  An increased schedular rating is not available under Diagnostic Code 7122.  Note 1 to Diagnostic Code 7122, however, shows the circumstances under which the Veteran could be entitled to a separate rating for his cold injury residuals.  Here, the Veteran has contended that he has peripheral neuropathy of the bilateral lower extremities due to his cold injuries.  

A review of the evidence of record does not show any currently diagnosed neuropathy of the left foot that is considered a separate manifestation of his cold injury residuals.  Stated another way, the preponderance of the evidence does not support the Veteran's contention that he has neuropathy of the left lower extremity.  Importantly, the 2011 NCV studies showed a normal left lower extremity.  The Board is aware that the Veteran has reported symptoms in his left lower extremity, but these symptoms do not rise to a level that show moderate incomplete paralysis of the left superficial peroneal nerve to warrant a separate, compensable rating under Diagnostic Code 8522.  

The Board has also considered the January 2012 VA examiner's findings that despite the Veteran's normal NCV studies in the left lower extremity, he had neuropathy of the left lower extremity due to his cold injury residuals.  The examiner also provided a conflicting opinion indicating that the Veteran's peripheral neuropathy of the bilateral lower extremities are less likely than not related his cold injury residuals.  The Board finds that these contradicting opinions, provided by the same examiner on the same date, lack probative value.  Importantly, the negative opinion includes a discussion of diabetes mellitus and the Veteran denies having diabetes mellitus.  The positive opinion is contradicted by the objective NCV studies showing normal conduction velocity in the left lower extremity.  Although the January 2012 examiner is competent and credible, his opinions are clearly contradicting and based upon an inaccurate factual basis.  Thus, it is afforded no probative value.  

The October 2013 and June 2014 VA examinations show no more than mild numbness in the left lower extremity and the October 2013 examination showed decreased sensation in the left lower extremity.  Both physical examinations showed no nerve abnormality in the left lower extremity.  The Board finds that the most probative evidence as to whether the Veteran has moderate incomplete paralysis of the left peroneal nerve includes the May 2011 NCV studies showing no nerve abnormality in the left lower extremity, and the October 2013 and June 2014 VA examinations showing no more than mild numbness and decreased sensation in the left lower extremity.  There was moderate pain in the left lower extremity, but this was not in any way linked to the peroneal or any other nerve.

As noted above, he has been shown to have moderate neuropathy of the right foot.  There is no evidence of record that the Veteran's right peroneal nerve neuropathy is severe.  Again, the October 2013 and June 2014 VA examination reports show no more than moderate numbness and decreased sensation in the right lower extremity.  Examination of the nerves showed no abnormalities in the right lower extremity.  The examiners considered the Veteran's statements of pain, tightness, heaviness, stumbling, and tripping, but did not conclude that the severity of his neuropathy of the right lower extremity was any more than moderate in nature.  

The Board has considered the lay testimony provided by the Veteran and his spouse related to his bilateral leg problems, but finds that his symptomatology fits squarely within the guidelines established for the currently-assigned disability ratings-30 percent for each lower extremity under Diagnostic Code 7122 and 10 percent rating for neuropathy of the right foot.  Again, a 30 percent rating is the highest rating available under Diagnostic Code 7122 for cold injury residuals.  Absent a finding of severe incomplete paralysis in the right lower extremity, a rating higher than 10 percent for right foot neuropathy is not warranted.  Also, absent of finding of moderate incomplete paralysis of the peroneal nerve in the left foot, a separate, compensable rating for left foot neuropathy is not warranted.  In reaching this conclusion, the Board has considered the lay testimony, the medical records, and the conclusions of the VA examiners.  Importantly, the Board believes the Veteran's assertions (and those of his spouse) as to the nature and severity of his symptoms in the lower extremities.  

Although the Veteran and his spouse are competent to report that his disabilities are worse than presently rated, the question of whether a disability meets the schedular criteria for the assignment of a higher rating or a separate rating for peripheral neuropathy, is a factual determination by the Board based on his complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for the next higher disability ratings and a separate rating for peripheral neuropathy of the left lower extremity, the medical findings do not meet the schedular requirements for higher ratings, as explained and discussed above.  

The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability for his cold injury residuals and neuropathy of the right foot.  The Veteran has the highest available ratings for cold injury residuals of the bilateral lower extremities.  Furthermore, there is no basis for a staged rating for any of these disabilities, or a separate rating for neuropathy of the left lower extremity.   Neither the lay nor the medical evidence reflects that the disabilities meet the criteria for higher rating, or separate rating for the left lower extremity, at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate for each disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Ultimately, the Board finds that the preponderance of the evidence is against a higher rating for neuropathy of the right peroneal nerve and is against awarding a separate disability rating for neuropathy of the left lower extremity.  The Board also finds the preponderance of the evidence is against the Veteran's increased claims for cold injury residuals of the bilateral lower extremities.  Consequently, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected cold injury residuals of the bilateral lower extremities and neuropathy of the right peroneal nerve are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports pain, numbness, loss of balance, tripping, stumbling, and heaviness in the lower extremities.  The 30 percent rating for each lower extremity under Diagnostic Code 7122, and the separate, 10 percent rating for neuropathy of the right peroneal nerve under Diagnostic Code 8522 during the timeframe on appeal are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for tinnitus and bilateral hearing loss.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of these individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that at no time during the appeal period has the Veteran contended he is unemployable due to his service-connected cold injury residuals of the bilateral lower extremities with right peroneal nerve neuropathy.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected cold injury residuals of the bilateral lower extremities with right peroneal nerve neuropathy has a profound effect on his ability to work in and of themselves.  Importantly, the Veteran testified that he is currently employed full time, and VA examiners have opined that the Veteran's service-connected disabilities do not impact his ability to perform sedentary work.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.















ORDER

A disability rating in excess of 30 percent for cold injury residuals of the right lower extremity is denied.

A disability rating in excess of 30 percent for cold injury residuals of the left lower extremity, to include a separate rating for associated peripheral neuropathy of the left lower extremity, is denied.  

An initial disability rating in excess of 10 percent for neuropathy of the right peroneal nerve is denied.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


